Citation Nr: 1030883	
Decision Date: 08/17/10    Archive Date: 08/24/10

DOCKET NO.  07-04 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel




INTRODUCTION

The Veteran had active service from November 1942 to September 
1945.  He died in mid-2005 at the age of 83.  The appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

In November 2006, the appellant testified at a personal hearing 
over which a hearing officer of the RO presided.  A transcript of 
the hearing has been associated with the Veteran's claims file.

In June 2009, the Board denied entitlement to Dependency and 
Indemnity Compensation pursuant to 38 U.S.C.A. § 1318, and 
remanded the appellant's cause of death claim for additional 
development and adjudication.  The requested development having 
been completed, the issue of entitlement to service connection 
for cause of the Veteran's death has been returned to the Board 
for further review. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of his death, the Veteran had the following 
service-connected disabilities: residuals of a gunshot wound to 
the left leg wound with footdrop, rated as 60 percent disabling; 
residuals of a gunshot wound to the left thigh and buttock wound, 
rated as 40 percent disabling; residuals of a gunshot wound to 
the left shoulder, rated as 10 percent disabling; residuals of a 
gunshot wound to the right arm, rated as 10 percent disabling; 
and a scar residual of a gunshot wound to the cervical region, 
rated as zero percent disabling; the combined service-connected 
disability rating was 80 percent, effective September 17, 1999;  
he was granted a total disability rating based upon individual 
unemployability (TDIU) effective September 17, 1999.  

2.  The Veteran's Certificate of Death shows that the immediate 
cause of death was a large right hemispheric stroke due to atrial 
fibrillation due to hypertension; contributory causes of death 
were listed as diabetes mellitus, aspiration pneumonia, and a 
urinary tract infection.  

3.  There is no competent evidence indicating that a disability 
of service origin was the cause of the Veteran's death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the cause of the Veteran's death.  
38 U.S.C.A. §§ 1310, 5013(a), 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance with 
38 C.F.R. § 3.159(b)(1).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002). This notice must be provided prior to an initial 
unfavorable decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that 
the error did not affect the essential fairness of the 
adjudication. To overcome the burden of prejudicial error, VA 
must show (1) that any defect was cured by actual knowledge on 
the part of the claimant; (2) that a reasonable person could be 
expected to understand from the notice what was needed; or, (3) 
that a benefit could not have been awarded as a matter of law.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the appellant in October 2005, September 2006, and July 
2009 that fully addressed the notice requirement in this case.  
The letters informed the appellant of what evidence was required 
to substantiate the claim and of her and VA's respective duties 
for obtaining evidence. The letters informed her that her claim 
must be supported by evidence indicating that the Veteran died in 
service or medical evidence showing that the Veteran died from a 
service-connected injury or disease.  She was also informed that 
VA would seek to provide federal records.  Finally, she was 
informed that it was her responsibility to support her claim with 
appropriate evidence, though VA would help her obtain records 
from any non-federal sources.

With respect to the Dingess requirements, the appellant was 
provided with full notice of the type of evidence necessary to 
establish a disability rating or effective date for the current 
appeal in a letter dated in September 2006 that was responding to 
the appellant's notice of disagreement.  Even so, there is no 
prejudice in issuing a final decision because the preponderance 
of the evidence is against the claim.  Any questions as to the 
appropriate disability rating or effective date to be assigned 
are moot.

In the context of a claim for dependency and indemnity 
compensation benefits, § 5103(a) notice must include (1) a 
statement of the conditions, if any, for which a appellant was 
service connected at the time of his or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service- connected 
condition; and (3) an explanation of the evidence and information 
required to substantiate a dependency and indemnity compensation 
claim based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352- 53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
dependency and indemnity compensation benefits, there is no 
preliminary obligation on the part of VA to conduct a pre-
decisional adjudication of the claim prior to providing a § 
5103(a)-compliant notice.  The July 2009 letter provided the 
requisite notice for the dependency and indemnity compensation 
claim in this case.  Any timing errors in regards to notice were 
cured by the subsequent readjudication of the claim with a June 
2010 Supplemental Statement of the Case.

Under these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both timing 
and content.  Therefore, adequate notice was provided to the 
appellant prior to the transfer and certification of her case to 
the Board and this notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

VA also has a duty to assist the appellant in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).

The RO has obtained VA outpatient treatment records and the 
Veteran's certificate of death.  The appellant was also provided 
with a VA examination in connection with her claim, dated in 
March 2010.  Neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claim. 

Merits of the Claim

In this case, the appellant contends that that the Veteran's 
service-connected gunshot wound disorders contributed to his 
death.  She maintains that his gunshot wound residuals resulted 
in the Veteran being unable to ambulate without assistance.  She 
states he had to use a wheelchair whenever he had to move a 
significant distance.  The appellant contends that the level of 
inactivity caused by his service-connected disabilities impacted 
the development of cerebral vascular problems, leading to the 
Veteran's stroke, the primary cause of his death.  The appellant 
therefore contends that the Veteran's service-connected gunshot 
wound disabilities contributed to his stroke and heart problems 
leading to his immediate death.  

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty, or for aggravation of a pre-existing injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  The law also provides that service connection 
may be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish direct service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence of 
a nexus between the current disability and the in-service disease 
or injury.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to establish entitlement to service connection for the 
cause of the Veteran's death, the evidence must establish that a 
disability of service origin caused, hastened, or substantially 
and materially contributed to the Veteran's death.  38 U.S.C.A. § 
1310(b); 38 C.F.R. § 3.312.  The death of a Veteran will be 
considered to have been due to a service-connected disability 
when the evidence establishes that such disability was either the 
principal or contributory cause of death.  38 C.F.R. § 3.312(a).  
The principal cause of death is one which singularly or jointly 
with some other condition was the immediate cause of death, or 
was etiologically related thereto. 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed substantially 
or materially, combined to cause death, or aided or lent 
assistance to the production of death. 3 8 C.F.R. § 3.312(c).

During his lifetime, the Veteran was service-connected for the 
following disabilities: residuals of a gunshot wound to the left 
leg wound with footdrop, rated as 60 percent disabling; residuals 
of a gunshot wound to the left thigh and buttock wound, rated as 
40 percent disabling; residuals of a gunshot wound to the left 
shoulder, rated as 10 percent disabling; residuals of a gunshot 
wound to the right arm, rated as 10 percent disabling; and a scar 
residual of a gunshot wound to the cervical region, rated as zero 
percent disabling   The combined service-connected disability 
rating was 80 percent, effective September 17, 1999.  See 38 
C.F.R. § 4.25 (combined ratings table).  He was granted TDIU 
effective September 17, 1999.  

The Veteran's death certificate lists the principal causes of 
death as a large right hemispheric stroke due to atrial 
fibrillation due to hypertension.  It also lists contributory 
causes of death as diabetes mellitus, aspiration pneumonia, and a 
urinary tract infection.  Similarly, the VA hospital discharge 
summary dated in August 2005 on the day of his death listed his 
death as due to a stoke secondary to cardio embolism from atrial 
fibrillation.  No autopsy was performed.  

In order to determine whether a disability of service origin was 
the cause of the Veteran's death, the appellant was afforded a VA 
examination dated in March 2010.  The examiner indicated that the 
Veteran's claims file had been reviewed in connection with the 
examination.  The examiner noted the findings on the Veteran's 
death certificate and discharge summary at the time of his death.  
He was indicated to have had a right middle cerebral artery 
stroke secondary to a cardiac embolus from atrial fibrillation.  
The Veteran was noted to have been diagnosed with atrial 
fibrillation in July 2002, secondary to the Veteran's 
longstanding coronary artery disease, and past history of 
myocardial infarction in 1991.  The Veteran had also been 
diagnosed with hypertension in 1992.  The examiner indicated that 
this past medical history is what subsequently led to the embolus 
from the heart to the brain, resulting in a stroke, which was the 
primary cause of the Veteran's death.
The examiner noted the appellant's contention that the Veteran's 
service-connected orthopedic conditions led to decreased activity 
over the years resulting in cerebrovascular disease which then 
let to the Veteran's death.  Here, the examiner, after a review 
of the Veteran's clinical records, found that this was not the 
case.  The examiner stated that the Veteran's fatal stroke was a 
result of an embolus from the heart and was unrelated to 
cerebrovascular disease, and that there was no justification for 
the proposition that the Veteran's orthopedic disorders were a 
principle cause of the Veteran's death.  The examiner also noted 
that the Veteran  was evaluated in 1992 for his service-connected 
disabilities, and at that time, his functional level was such 
that inactivity as a result of the service-connected conditions 
would not have been a significant contributor to his subsequent 
myocardial infarction as a result of coronary artery disease.  
The examiner found that it was less likely than not that the 
Veteran's service-connected orthopedic injuries contributed to 
his coronary artery disease that ultimately led to the Veteran's 
death.  As to the other contributing conditions noted on the 
Veteran's death certificate, the examiner noted that hypertension 
was diagnosed with 1992, atrial fibrillation was diagnosed in 
2002, diabetes mellitus was diagnosed in 2004, and pneumonia and 
urinary tract infection were diagnosed in 2005.  Therefore, the 
examiner found that there was no support for finding that these 
contributors had their onset, whether direct or remote, during 
the Veteran's active service. 

Based on the foregoing, the Board finds that entitlement to 
service connection for cause of the Veteran's death is not 
warranted in this case.  The record does not 
show that the Veteran's service-connected disabilities caused, 
hastened, or substantially and materially contributed to his 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
certificate did not list the Veteran's service-connected 
disabilities as either a cause of death, or even as contributing 
to his death.  Although the appellant has claimed that the 
Veteran's service-connected disabilities may have contributed to 
his death, the medical evidence of record does not indicate that 
the service-connected orthopedic disabilities were either an 
immediate cause of death or even an underlying cause of death.  
In addition, none of the disorders that were actually listed as 
the cause of the Veteran's death, such as stroke due to atrial 
fibrillation due to hypertension, or diabetes mellitus, 
aspiration pneumonia, or urinary tract infection, were of service 
origin.

The record is silent for decades following the Veteran's 
discharge from service in regards to any complaints of or 
treatment for coronary artery disease or hypertension, conditions 
that the VA examiner indicated eventually led to the Veteran's 
fatal stroke.   Additionally, VA outpatient treatment records, 
while noting the Veteran's medical conditions, did not include 
medical evidence indicating that such conditions were due to the 
Veteran's active service.

The service treatment records do not reflect any complaints of or 
treatment for stroke, hypertension, coronary artery disease, 
atrial fibrillation, diabetes mellitus, aspiration pneumonia, or 
urinary tract infection.  No medical evidence of record 
attributes any of the disorders listed on the death certificate 
to service.  Further, the appellant has not submitted any medical 
evidence which offers an opinion that the Veteran's stroke, or 
any other disorders listed on his death certificate, were in any 
way related to his service.  

The Board finds that service connection for the cause of the 
Veteran's death has not been established.  The stated cause of 
the Veteran's death is stroke due to atrial fibrillation due to 
hypertension.  Other conditions listed were diabetes mellitus, 
aspiration pneumonia, and urinary tract infection.  None of the 
disorders listed on the death certificate were present during the 
Veteran's service or in the years following his service and no 
competent medical evidence is of record finding that any of those 
disorders were in any way related to the Veteran's service.  
Thus, direct service connection for the cause of death cannot be 
awarded.

In adjudicating this claim, the Board must assess the competence 
and credibility of the appellant.  See Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 
362, 368-69 (2005).  Recently, in Barr v. Nicholson, 21 Vet. App. 
303 (2007), the Court, citing Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994), emphasized that lay testimony is competent if it 
is limited to matters that the witness has actually observed and 
is within the realm of the witnesses personal knowledge; see also 
38 C.F.R. § 3.159(a)(2) (Competent lay evidence means any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent if 
it is provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility and 
weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. 
Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit), citing its 
decision in Madden, recognized that that Board had inherent fact-
finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  
Moreover, the Court has declared that in adjudicating a claim, 
the Board has the responsibility to weigh and assess the 
evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson 
v. Derwinski, 2 Vet. App. 614, 618 (1992).

In this capacity, the Board finds the appellant is competent to 
attest to her observations of the cause of the Veteran's death.  
Layno; 38 C.F.R. § 3.159(a)(2). However, as a lay person, she is 
not competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of the Veteran's death (i.e. 
that the Veteran's death was related to service) because she does 
not have the requisite medical expertise.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

There can be no doubt from review of the record that the Veteran 
rendered honorable and faithful service for which the Board is 
grateful, and the appellant is sincere in her belief that the 
Veteran's death was related to his period of active service.  
While the Board is sympathetic to the appellant's contentions, in 
the final analysis, there is no competent medical evidence of 
record to suggest that the Veteran's death was caused by or was 
etiologically related to his service.

As the evidence of record is against the claim, the benefit of 
the doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991).  The appellant's claim for service connection for 
cause of death is denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.





____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


